                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

RICKY MATLOCK, et al.,                            )
                                                  )
     Plaintiffs,                                  )
                                                  )
v.                                                )       NO. 3:18-cv-00047
                                                  )
ROUNDPOINT MORTGAGE                               )       JUDGE CAMPBELL
SERVICING CORPORATION, et al.,                    )       MAGISTRATE JUDGE NEWBERN
                                                  )
      Defendants.                                 )

                                 MEMORANDUM AND ORDER

         Pending before the Court is Defendant RoundPoint Mortgage Servicing Corporation

(“RoundPoint”) and Defendant Embrace Loans, Inc. (“Embrace”) (collectively “Defendants”)

Renewed Motion to Seal. (Doc. No. 116). For the reasons stated herein, the motion is DENIED.

                            I.     PROCEDURAL BACKGROUND

         The Court previously denied three motions to seal (Doc. Nos. 87, 95, 99) without prejudice

to the parties refiling with the necessary analysis under Shane Grp, Inc. v. Blue Cross Blue Shield

of Michigan, 825 F.3d 299 (6th Cir. 2016). (Doc. No. 115). Defendants filed a renewed motion

(Doc. No. 116) addressing only two documents, the Subservicing Agreement (Doc. No. 90-8; Doc.

No. 93-8) and Defendants’ Response to Plaintiffs’ Statement of Additional Material Facts (Doc.

No. 100). Defendants additionally propose the redaction of their Response (Doc. No. 100) which

removes only the references to the Subservicing Agreement and Defendants’ internal policies and

procedures.

         The Subservicing Agreement between RoundPoint and Embrace is a contract for services,

outlining the rights and duties of the parties with regard to mortgage subservicing. (Doc. No. 116-

1 ¶¶ 12, 13, 15). The contract requires each party to comply with an array of enumerated terms and



     Case 3:18-cv-00047 Document 134 Filed 03/31/21 Page 1 of 6 PageID #: 2549
conditions. (Id. ¶ 14-23). “The information within the Subservicing Agreement is specific to the

needs and performance of the parties thereto…” (Id. ¶ 26). Defendants argue that the Subservicing

Agreement is a protectable trade secret and should therefore be sealed. (Id. ¶ 7).

                                II.    STANDARD OF REVIEW

       Courts have considerable discretion in managing their records. See In re Knoxville News-

Sentinel Co., Inc. v. Knoxville Journal Corp., 723 F.2d 470, 473 (6th Cir. 1983). The Sixth Circuit

has held that a party seeking to seal a document from public view must provide “compelling

reasons” to seal the document, and demonstrate that sealing is narrowly tailored to serve those

reasons by analyzing “in detail, document by document, the propriety of secrecy, providing

reasons and legal citations.’” Shane Grp., 825 F.3d at 305–06 (6th Cir. 2016) (citing Baxter Int’l

Inc. v. Abbott Labs., 297 F.3d 544, 545 (7th Cir. 2002)). The burden is on the party designating

the material as confidential. Id.

       The standard to seal information from public view is higher than that required for

protecting documents during discovery. Beauchamp v. Fed. Home Loan Mortg. Corp., 658 F.

App’x. 202, 207 (6th Cir. 2016). In making a determination, the Court weighs the “presumptive

right of the public to inspect” judicial material with the interests of privacy. In re Knoxville News

723 F.2d at 473-74. Typically, in civil litigation, “‘only trade secrets, information covered by a

recognized privilege (such as attorney-client privilege), and information required by statute to be

maintained in confidence (such as the name of a minor victim of a sexual assault)’” are enough to

overcome the presumption of access. Shane Grp., 825 F.3d at 308. (citation omitted). “The fact

that a document will reveal ‘competitively-sensitive financial and negotiating information’ is not

an adequate justification for sealing – rather, ‘the proponents of closure bears the burden of

showing that disclosure will work a clearly defined and serious injury.’” Kondash v. Kia Motors



                                                     2

   Case 3:18-cv-00047 Document 134 Filed 03/31/21 Page 2 of 6 PageID #: 2550
America, Inc., 767 F. App’x. 635, 639 (6th Cir. 2019) (quoting Shane Grp., 825 F.3d at 307). “[I]n

delineating the injury to be prevented, specificity is essential.” Shane Grp., 825 F.3d at 308.

(citation omitted). In ruling on a motion to seal, “the court must set forth its specific findings and

conclusions ‘which justify nondisclosure to the public.’” Kondash, F. App’x. at 637-38 (quoting

Shane Grp., 825 F.3d at 306).

                                        III.    ANALYSIS

A.      The Subservicing Agreement

         Defendants move the Court to seal the Subservicing Agreement because it is a protectable

trade secret. In ruling on the motion, the Court must first determine the existence of a trade secret.

Kondash, 767 F. App’x at 638. Without citing case law or statute, Defendants address the

necessary factors for establishing a trade secret. However, the Court is not persuaded that

Defendants have satisfied the statutory requirements. The Federal Defend Trade Secrets Act

(“DTSA”) defines “trade secrets” as follows:

        (3) the term ‘trade secret’ means all forms and types of financial, business,
        scientific, technical, economic, or engineering information, including patterns,
        plans, compilations, program devices, formulas, designs, prototypes, methods,
        techniques, processes, procedures, programs, or codes, whether tangible or
        intangible, and whether or how stored, compiled, or memorialized physically,
        electronically, graphically, photographically, or in writing if—

           (A) the owner thereof has taken reasonable measures to keep such
           information secret; and

           (B) the information derives independent economic value, actual or potential,
           from not being generally known to, and not being readily ascertainable
           through proper means by, another person who can obtain economic value
           from the disclosure or use of the information;

18 U.S.C. § 1839(3).

        Defendants argue that the Subservicing Agreement is protectable as a trade secret because

the confidential information, if revealed, may cause them competitive disadvantage, and they have


                                                      3

     Case 3:18-cv-00047 Document 134 Filed 03/31/21 Page 3 of 6 PageID #: 2551
made significant efforts to maintain the confidentiality of the documents. (Doc. No. 116-1 ¶¶ 23-

27). First, Defendants assert that they go to great lengths to ensure that the Subservicing Agreement

is kept confidential, including having employees sign non-disclosure agreements, only distributing

the agreement to employees whose duties require it, and using data protection services to safeguard

their documents. (Doc. No. 116 ¶ 23, 24). Defendants’ efforts to maintain the confidentiality of

their documents appear to satisfy the first requirement of the DTSA. It is the second requirement

that concerns the Court.

       Defendants allege that, should the seal be lifted, both RoundPoint and Embrace “may lose

valuable and sensitive information [including] the loss of pricing information, the terms of renewal

and/or cancellation, and other certain terms and conditions of the agreement.” (Doc. No. 116 ¶ 27).

They argue that the exposure may allow other companies to “engage in competitive trade practices

against” Defendants. (Id.). The DTSA requires that a trade secret “derive[] independent economic

value” by virtue of not being known or ascertainable by another party who may obtain economic

value from its use or disclosure. 18 U.S.C. § 1839(3)(B). Defendants’ arguments on this point are

largely speculative. They only generally assert that they may suffer competitive disadvantage if

the information in the Subservicing Agreement, such as their pricing and terms of renewal and

cancellation, is used in competitive practices against them. Defendants do not explain or even

provide a scenario demonstrating how they could be damaged. Accordingly, the Court finds that

Defendants have failed to demonstrate that the contract is a trade secret.

        Even if a party fails to establish that their document is a trade secret, the Court may still

find compelling reasons to place it under seal. Kondash, 767 F. App’x. at 638. However, the burden

is on the moving party to show a “clearly defined and serious injury.” Shane Grp., 825 F.3d at 307.

“That a document will reveal ‘competitively-sensitive financial and negotiating information’ is not



                                                     4

   Case 3:18-cv-00047 Document 134 Filed 03/31/21 Page 4 of 6 PageID #: 2552
an adequate justification for sealing”. Id. Defendants bare assertions that sharing this information

may place them at a competitive disadvantage fails to meet the standard. The Court therefore finds

no compelling reason to keep the Subservicing Agreement under seal.

B.      The Policies and Procedures

        Defendants additionally move to seal the Escrow Administration Policy and the Servicing

Transfer Instructions appended to the Subservicing Agreement and referenced in their Response

to Plaintiff’s Statement of Additional Facts. (Doc. No. 100). Defendants assert that both documents

contain confidential information used in implementing these policies and procedures. (Doc. No.

116 ¶¶ 29-32). Defendants further state that they take steps to prevent disclosure of this

information, including having employees sign Confidentiality Agreements. (Id. ¶ 35). Though

Defendants outline their protective measures, they do not point to a “clearly defined and serious

injury.” Shane Grp., 825 F.3d at 307. As discussed above, this is insufficient to establish a basis

for sealing. The Court finds that Defendants have not met their burden. Accordingly, the motion

to seal the policies and procedures is denied.

C.      The Master Services Agreement

        Defendants discuss the Master Services Agreement in a single paragraph. (Doc. No. 116-

1 ¶ 28). They state that this agreement contains “highly confidential and commercial information”

regarding a third party, Loan Protector. (Id.). Defendants do not indicate where in the record this

document may be found or what portions of it should be sealed. Due to the scant information

provided, the Court declines to consider the motion as it relates to this document.




                                                     5

     Case 3:18-cv-00047 Document 134 Filed 03/31/21 Page 5 of 6 PageID #: 2553
                                   IV.     CONCLUSION

       Defendants have failed to meet the high burden established in Shane Grp. Accordingly, for

the reasons stated herein, the Motion to Seal (Doc. No. 116) is DENIED. The Clerk is

DIRECTED to unseal Doc. Nos. 88, 89, 90, 91, 92, 93, 96, and 100.

       It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                  6

  Case 3:18-cv-00047 Document 134 Filed 03/31/21 Page 6 of 6 PageID #: 2554
